Campbell, J.,
delivered the opinion of the court.
Section 2791 of the Code of 1880 does not require that the person whose escape is intended to be facilitated must be guilty of felon3r or known or believed to be by the person doing what it forbids in order to render such person liable to its penalty. It makes guilt to consist in the effort to aid to escape from prison one who is lawfully there on a charge of any felony. Only legal methods of escape from legal detention must be employed, and he who provides means of escape from prison for one lawfully held for a felony is himself declared by the statute a felon, without regard to the guilt or innocence of the prisoner whose escape is sought to be promoted. All that is necessary to constitute guilt under this statute is that one is lawfully in some place of legal confinement for a felony, and that another shall convey into such place something proper or useful to a prisoner in his escape with intent thereby to facilitate the escape of any such prisoner.
A careful examination of the several grounds of the motion to quash the indictment has satisfied us that it was rightly overruled.
The same is true of the motion in arrest of judgment. The allegation of time is unimportant. Code 1880, sect. 3013. The indictment was marked “ filed,” and this entry was dated and signed by the clerk, as provided by sect. 3006 of the Code, and this was the legal evidence of the finding and presenting to the court of the indictment. The criticism of the indictment by counsel, because, according to its averment, it was presented the 2d March, when court was not iu session, is met by the fact that the legal evidence of the finding and presenting to the court of the indictment shows that it was on the 21st of March; and, looking through the l'ecord, it is manifest that the words in the indictment on which the criticism is founded were erroneously employed in connection with the allegation of the presentment by the graud jury instead of after the names; of the accused. They were merely misplaced, and this did not make the indictment bad.
*945We find no error in the instructions, and are unwilling to reverse the judgment because the Circuit Court refused to set aside the verdict. .
Judgment affirmed.